Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status

Claims 1, 3, 5, 7-9, 11, 14, 17-22, 41-47, and 51-53 are pending. Claim 1, 5, 11, and 45 are amended and added the new claims 51-53. Claims 1, 3, 5, 7-9, 11, 14, 17-22, 41-47, and 51-53 are hereby examined on the merits.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 7-9, 11, 14, 15, 17-22, 41-47, 52, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, X. et al, Identification of bitter peptides in whey protein hydrolysate, J Agric Food Chem, 2014 (Epub 9/2013) 25:62(25) 5719-25 (IDS 10/02/2017), in view of Bevec (US 2010/0197605 A1) in view of Woo (US 2014/0120120 A1, effectively filed 2 June 2011), Grasso et al US Patent 6,777,388; Dotson (Bitter Taste Receptors Influence Glucose Homeostasis, PLoS ONE 2008, 3(12): e3974), and Hernandez-Ledesma, B., et al., Dairy protein hydrolysates: Peptides for health benefits, 2013, Vol. 38, pages 82-100, and Brandelli, et al Whey as a source of peptides with remarkable biological activities, Food Research International, 73 (2015), 149-161 (IDS of 12/22/2020). 

The instant invention is drawn to a method of treating, inhibiting, reducing the severity of, and/or slowing progression of type 2 diabetes mellitus in a subject in need thereof comprising: administering an effective amount of one or more bitter oligopeptides that increase[[s]] gut hormone release and releasing the one or more bitter oligopeptides into a small intestine and/or large intestine of the subject in need thereof, to target receptors in the small intestine and/or large intestine of the subject, wherein the one or more bitter oligopeptides comprise IPAVF (SEQ ID NO:3), LLF (SEQ ID NO:4 ), or a combination thereof, and the amount is effective for increasing gut hormone release in the 

Liu teaches all of the instant peptides as bitter peptides from whey protein hydrolyates. The peptides are YGLF, IPAVF, LLF, and YPFPFPIPN. 

While Liu teaches these peptides a bitter peptides, Liu does not teach any therapeutic application of these peptides as instantly claimed. 

Bevec teaches a method of treating diabetes in a subject in need thereof [0143] comprising providing a pharmaceutical composition that increases gut hormone release, by releasing one or more bitter oligopeptides. Further the claims are amended to an amount effective for the outcome. Bevec also teaches pharmaceutical formulation of a YGLF peptide bitter peptide, see paragraph [007] in the introduction, that is to be administered in an effective amount of the composition to a subject in need thereof [0214]. Oral administration and coated tablets are taught at paragraphs [156], [157] and [158]. The intended activity is found in the intestine which warrants the coated tables for the undigested whey proteins. Gels and formations for suppositories are also taught, see paragraphs [154]-[175].  This method it taught to treat, inhibit, reduce the severity of slow sustained release tablets such that the peptide is released over time [0161]. Finally Bevec teaches: “A person of ordinary skill in the art would have no difficulty determining the appropriate timing, sequence and dosages of administration for particular drugs and peptide(s) of the present invention” [0220]. Further, at paragraph [0233] it is taught the peptides having amino acid substitutions, deletions, additions, the substitutions and additions including the standard D and L amino acid, which reads on the New Claim 51.
With respect to the chirality of the amino acid of Claim 51, Grasso et al US Patent 6,777,388 teaches:
At D-amino acid substitution: Systematic replacement of L-amino acids by their corresponding D-amino acid isoforms has been used to ascertain the stereostructural requirements of specific amino acid residues for peptide- receptor interactions, as well as the 
Initial efforts to increase the potency and stability of biologically active leptin-related peptides will utilize a strategy in which a series of peptide analogs will be synthesized, each of which will contain a single D-amino acid which corresponds to its L-isomer in the native sequence.  Should these efforts result in the development of a D-amino acid analog of higher potency and stability than the native L-form, this D-analog will be used as the lead peptide for introducing additional substituted D-isoforms into the native sequence, i.e., analogs containing two, three, four, and so forth, D-amino acids will be synthesized.  We have recently shown this approach to be effective in the development effective in the development of a synthetic glycoprotein hormone antagonist (see e.g., Leng, et al., 1996.  Pept.  Res.  9: 189-194), and expect it will have merit when applied to leptin-related peptides as well.

	Hernandez-Ledesma, B., et al teaches milk derived whey proteins for the health benefits. These derived proteins come through digestion and target receptors in the gut. Numerous peptide active sequences are show in Table 1 and Table 2. YGLF and LLF are found in Table 1 and are bitter peptides. The peptides are bitter peptides as that is the defining sequence for the activity, i.e., contains the sequences of YGLF or LLF.

	Brandelli teaches that whey protein contain bitter peptide sequences, see Table 2. The reference teaches that the peptides are “encrypted” in the parent protein and become active when released. Brandelli teaches “the action of many whey-derived bioactive peptides needs to be completely elucidated. As these peptides (or hydrolysates) would be intended to be ingested in food formulations, the interaction with other components in the food matric should be encapsulated ingredients is also an interesting topic for future research.

Woo teaches a pharmaceutical composition agent conjugated to an agent to increase intestinal retention (an agent conjugated to a biodegradable polymer such as polyethylene glycol to increase intestinal retention, Abstract, [0018], [0034], also as regards instant Claim 5. Woo further teaches that “…since peptides are digested upon oral administration, active ingredients of a composition for oral administration should be coated or formulated for protection against degradation in the stomach” [0078], thus intestinal delivery. Given that the bitter peptides are found to become active upon digestion, formulating the active peptide in an enteric coated form would allow specific amounts of the active form, as well as proactive forms, to be delivered safely through the acidic environment of the stomach such that they can reach the intestine and intestinal receptors. Oral forms insulin administration are taught, see (71) for example. Woo teaches: “The pharmaceutical composition may be also formulated into solutions, suspensions, tablets, pills, capsules and long-acting preparations.” 

Dotson teaches (see Introduction, p 1) TAS1R- and TAS2R-type taste receptors are expressed in the gustatory and digestive systems. Specifically taught is that these receptors are expressed in human and rodent GI tracts. TAS2Rs are implicated in response to bitter-tasting stimuli; the incretin hormone glucagon-like peptide-1 (GLP-1) is secreted in a taste receptor-dependent manner by gut enteroendocrine L cells in response to stimulation. In experimentation, Dotson identified specific TAS2R-type taste receptors sensitive to bitter 

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have treated diabetes with the peptides of Liu in view of Bevec, Hernandez-Ledesma, Woo, Brandelli, and Dotson, for the reason set-forth above. One would be motivated to modify the method of treating diabetes in a subject in need thereof as taught by Hernandez-Ledesma, Woo, Brandelli, and Dotson as these compounds are known to treat diabetes The formulations with the conjugation of the pharmaceutical agent to increase intestinal retention.  In doing so, TAS2R receptors expressed in the small and/or large intestine respond to bitter-tasting stimuli and that said stimulation provides a GLP-1 (and derivative) release. The combination of teachings would provide a superior composition with improved intestinal retention of the therapeutic, bitter oligopeptide. It would be further obvious to protect the active ingredients of the composition against gastric degradation by coating as taught by Woo. Dotson provides direction as to where the bitter peptides must be presented to the TAS2R-type taste receptors.

It would have been obvious to one of ordinary skill in the art at the effective filing 


Regarding Claim 47 (previous Claim 46), these merely restate the peptides in the earlier claims. Further, the comprising would read on the parent protein to which the active portion, LLF for example. 

MPEP 2144.05(II)(A) states: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S.
975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 

Therefore, it would have been obvious to administer the bitter peptides known in the prior art for the benefit of treating diabetes. One would have a reasonable expectation of success in the treatment given the peptides are known to treat through their property of being a bitter peptide which target receptor in the intestine. Given the teachings as a whole, one would arrive and the instant invention.

Further, the  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;

(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.

In the instant case, (A) above has been presented to demonstrate combining of prior art teachings to arrive at the instantly claimed invention. Further consideration shows that the combination for (A) also embraces (B), as well as (C), (D), (F) and (G). For example, (E), as noted above, is relevant. Obviousness does not have to arrive to the skilled artisan in only one manner.  

In conclusion, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light 

Applicant’s Arguments
Applicant’s arguments are found on page(s) 7-14 of the remarks filed 10/12/2021. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. As before, in the office action mailed 05/24/2021, “upon a new search and consideration, it was found that the peptides instantly claim are known in the art a “bitter peptides.” Regardless, if this name was not associated with the peptide, its known activity would be enough to motivate to use as Claimed and taught in the prior art.”

Applicants recite In re Farrel to which “he regarded it error to apply an “obvious to try defense,” and then move on to KSR and a finite number of identified, predictable solutions.” However, the references applied specifically speak to the instant invention and one of ordinary skill in the art would not be left with unpredictability in their use. The rejection did not rest solely on obvious to try as argued on pages 10 and 11 of the office action mailed 05/24/2021.

The arguments then follow a piecemeal approach, rather than taking the rejection as a whole. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). For example, that Lie et al teaches the peptides but not the therapy, does not overcome the rejection because of the other references that complete the teaching to use the peptides, (bitter peptides) that are known to teach the diseases instantly claimed, are fleshed out. It is the combination of the reference that the rejection points to obviousness.

Lastly, the comment towards a randomly chosen bitter peptide would have a low probability to stimulate TAS2R-type receptor and elicit GLP-1 is not convincing because the peptides, such as YGLF, is taught to have the activity, see Bevec. The peptide, regardless of its name (bitter peptide) has the activity and is known as a bitter peptides. If the peptide is known to treat diabetes, for example, one would, on the one hand, screen to see it’s mechanism (proof of principle).  Alternatively, any peptide that has been identified as a bitter peptide, would be screened for the same activity. This is discovery, not necessarily an invention, because the peptides are known as bitter peptides, and these peptides are known for their treatment benefits. It is the combination of the references that render the instant invention obvious over the prior art. 

.
Response to Amendment
The declaration under 37 CFR 1.132 filed 10/12/2021 is insufficient to overcome the rejection of Claims 1, 3, 5, 7-9, 11, 14, 17-22, 41-47, and 51-53 based upon the 103 rejection as set forth in the last Office action. The declaration advances that out of the myriad of peptides that could result from fermentation of casein, Dotson did not provide which ones would stimulate TAS2R, or elicit the secretion of GLP-1. Dotson teaches that bitter peptides treat as claimed, and one would not need to screen a myriad of peptides to see which ones targeted the receptors. One reading the literature would look to the receptor activity of what is known in the prior art and screen for the mechanism of those peptides that elicit a therapeutic response, rather than ignore them and start screening unknown peptide for receptor activity. Since the peptide reasonably have the therapeutic activity, looking to their mechanism by screening is obvious and not inventive. If it is treating as claimed, then the receptor activity logically follows. 

     Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 am – 5:00 pm, Eastern Standard Time.
 If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 

/THOMAS S HEARD/Primary Examiner, Art Unit 1654